DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 5/18/2021, is acknowledged.  Claims 1 and 4 are amended; Claims 2 and 3 are canceled; Claims 34-43 are newly added.  Claims 1 and 4-43 are currently pending, claims 12-33 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “0 atom % ≤ Hf ≤ 1.7 atom %” and thus allows for a non-trivial content of Hf, yet further claims “wherein the Hf is provided exclusively by a source of the Zr and no Hf is intentionally added to the composition.” The latter limitation may be interpreted as limiting Hf to an inevitable impurity content; however, such an interpretation directly contradicts the claimed range which allows for a content of 1.7 atom%, deemed well outside the scope of an inevitable impurity.  Therefore, it is unclear whether Hf is a required element, optional element, or an excluded element from the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over Shutoh et al. (US 2005/0172994)(previously cited).
With respect to Claim 1, Shutoh teaches a thermoelectric material and an element made of such a material (i.e. thermoelectric article), the material having a major phase comprising a half-heusler structure and a composition represented by the formula: (Lnd(Tia2Zrb2Hfc2)1-d )xNiySn100-x-y where Ln is at least one element including Y and La (Element A), Ln is preferably 0.1 at% or more and the composition satisfies 0<d≤0.3, 0≤a2≤1, 0≤b2≤1, 0≤c2≤1, a2+b2+c2=1, 30≤x≤35, 30≤y≤35, and where Sn is optionally partially replaced by Sb up to 30 at% based on Sn, and Ti, Zr, and/or Hf are optionally partially replaced 
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Shutoh teaches that the thermoelectric material is useful to form a thermoelectric element (i.e. article or device)(para. 228-232) and therefore is deemed to teach forming a thermoelectric article for a thermoelectric conversion device.
Finally, Shutoh teaches a thermoelectric article with a major phase comprising a half-Heusler structure and a content of Ln, such as Y or La, with a content of 0.1 at% or more (Element A) and optionally up to 30 at% of Element B based on total of Ti, Zr and Hf. (para. 3, 15-30). The reference further teaches that rare earth elements, such as Y and La, are known to form a secondary phase (i.e. A-rich phase), which benefits desired thermal properties. (para. 53-56).  The thermoelectric article of Shutoh with a majority phase having a half-Heusler structure would not be expected to contain significantly more of any element as compared to the whole and a result, Shutoh is deemed to teach a thermoelectric article with a composition of Element A or Elements A and B overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
Additionally, Shutoh teaches a thermoelectric article with substantially the same composition and made by a method substantially similar to that in the instant specification (Shutoh, para. 92-94, 176-177; instant specification, para. 66) and teaches the formation of secondary phases including A-rich phases (see para. 53-56), it would necessarily be expected to result in an article “wherein the 
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
With respect to Claims 4 and 6-7, Shutoh teaches a thermoelectric article with a half-Heusler phase with a MgAgAs type crystal structure and a composition deemed equivalent to or overlapping those instantly claimed. (see rejection of Claim 1 above; para. 15-30, 46-62).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
Furthermore with respect to Claims 4-5, as Shutoh teaches a thermoelectric article with substantially the same composition and made by a method substantially similar to that in the instant specification (Shutoh, para. 92-94, 176-177; instant specification, para. 66), it would necessarily be expected to result in the properties and/or structure as those recited in Claim 5.  (see MPEP 2112.01; rejection of Claim 1 above).

With respect to Claim 11, Shutoh is silent as to the maximum power factor of the thermoelectric article; however, as the reference teaches an article with a composition, structure, and method of making (see also rejection of Claims 4-5) substantially the same as that instantly claimed and/or disclosed it would necessarily be expected to result in the same properties including the claimed maximum power factor.  MPEP 2112.01.
With respect to Claim 34, Shutoh teaches a thermoelectric article with a composition overlapping each of the instantly claimed ranges. (see rejection of Claim 1 above, incorporated by reference here).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  The limitation “wherein the Hf is provided exclusively by a source of the Zr and no Hf is intentionally added to the composition,” is drawn to the process in which the claimed product is made and therefore constitutes a product-by-process limitation.  
According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  The claimed prduct-by-process limitation is not deemed to change structure or properties of the product, but instead, merely alters the form or sequence in which an element is introduced into the composition.  Therefore, the limitation is not provided patentable 
With respect to Claims 35-39, Shutoh teaches a thermoelectric article with a major phase comprising a half-Heusler structure with a MgAgAs type crystal structure and a composition deemed equivalent to or overlapping those instantly claimed. (see rejection of Claims 1 and 4-7, incorporated here by reference; para. 15-30, 46-62).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  Furthermore, as Shutoh teaches a thermoelectric article with substantially the same composition and made by a method substantially similar to that in the instant specification (Shutoh, para. 92-94, 176-177; instant specification, para. 66), it would necessarily be expected to result in the properties and/or structure as those recited in Claims 35-39.  (see MPEP 2112.01; rejection of Claim 1 above).
With respect to Claims 40-42, Shutoh teaches controlling the composition of the thermoelectric material and article to obtain desired properties, including tailoring the Seeback coefficient and ZT at 300K and ZT at 700K, and teaches examples with values of said properties which fall within or overlap the instantly claimed ranges. (see, e.g., para. 100-116; Tables 1-15).  It would have been obvious to one of ordinary skill in the art to select a thermoelectric article with a Seeback coefficient and/or ZT value from the portions of the overlapping ranges.
With respect to Claim 43, Shutoh is silent as to the maximum power factor of the thermoelectric article; however, as the reference teaches an article with a composition, structure, and method of making (see also rejection of Claims 4-5) substantially the same as that instantly claimed and/or disclosed it would necessarily be expected to result in the same properties including the claimed maximum power factor.  MPEP 2112.01.

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive.
Applicant argues that Shutoh fails to teach a thermoelectric article comprising a half-Heusler structure and one or more A-rich phases without a half-Heusler structure and/or one or more B-rich phases without a half-Heusler structure.  Applicant argues that “Shutoh teaches throughout the description that the composition of the A and/or B elements should be chosen to as so as to avoid the formation of phases other than the phase having the MgAgAs-type crystal structure (the half Heusler structure) since these other phases may be prominently precipitated thereby possibly deteriorating the Seebeck coefficient. See for example paragraphs 56, 60, 62, and 73 of Shutoh.”  These arguments have been fully considered but are not found persuasive.
While Shutoh teaches that a RE-rich (A-rich) precipitate phase may deteriorate the Seeback coefficient of the material, such a result only occurs if the precipitate phase is “prominently precipitated.” (para. 56).  The instant claims do not require a minimum content of such A and/or B-rich phases.  Moreover, Shutoh does not teach away from the formation of secondary A-rich phases.  Shutoh states “since rare earth elements are liable to form an alloy phase together with Ni or Sn, the reduction of thermal conductivity due to the formation of this alloy phase can be expected.” (para. 53) The reference teaches this is a beneficial result, “in order to sufficiently minimize the thermal conductivity, the content of this Ln should preferably be 0.1 atomic percent or more based on the total of Ln and (Ti, Zr and Hf).” (para. 56).  
Thus, Shutoh is deemed to teach the benefit of including RE (element A) as well as the benefit of the formation of secondary phases comprising RE. The reference teaches that too high a content of RE (greater than 30%) may form an undesirable content of RE-based precipitate phases (para. 56); however, this does not constitute teaching away from such phases entirely.   Note that the overlapping ranges of element A, as detailed in the rejection, are limited to 7% or less and thus far below the level Shutoh teaches may be problematic.  It is further noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2123.
Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “effectively hafnium free half Heusler composition,” Remarks, p. 10) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/               Primary Examiner, Art Unit 1735